DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 and 16-24 along with species “plastic” and “aluminum and aluminum alloys” as the possible substrates, “PVD” as the deposition method and claim 2 in the reply filed on 11/23/2021 is acknowledged.
Applicant's election with traverse of claim 1 without the optional steps included as rewritten on p 11-12 of the instant response in the reply filed on 11/23/2021 is acknowledged.  The traversal is on the ground(s) that amended claim 1 represents a single invention and does not introduce lack of unity.  This is not found persuasive because all possible combinations of the optional elements of claim 1 result in hundreds of technically different inventions and methods.  And though they would use the same technical feature of the required claim limitations, the feature does not make a contribution over the prior art as outlined below.  Therefore, a lack of unity and serious burden to the examiner exists.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires optional steps c, e, f, g, h, i, j, l and r.  Though these are not currently examined as they lack unity from the required steps, it is noted that the construction of this claim does not meet the requirement of 35 USC 112 second paragraph, as the claim is required “to particularly point out and distinctly claim the subject matter”.  These optional limitations introduce over 500+ combinations that would be considered claim 1 if the optional species were rejoined with the required steps, making the claim neither distinct nor particular.
In claim 1, step d, it seems the vacuum is in the alternative to the plasma generator, then it is required, making what is required in this step unclear.
In claim 1, step k, the applicant claims “in particular” deposition onto the polysiloxane layer.  It is unclear whether the limitations following “in particular” are actually a part of the claimed invention.  See MPEP 2173.05 (d).
In claim 1, step m, the first metal layer is “treated” with an organic silicone compound, which implied that the metal layer is modified by an organic silicone compound.  It is unclear whether this is meant to occur or if the step should read that the first metal layer is coated with an organic silicone compound.  This issue further occurs in step s.
In claim 1, step p, this step is uncertain similar to step d above.  Further, it is unclear how a layer can be loaded.
In claim 1, step q, it is not made clear that the primer layer is plasma or corona treated in a previous step.

It is unclear what is claimed in claim 2.  Does claim 2 indicate that the first set of steps are sequential, even though it includes a non-elected step, and the other steps are not performed or the other steps are not sequential?  Appropriate amendments are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dornseif et al. (US 2015/0353773 A1) in view of Meyer et al. (US 2014/0329071 A1) and Fath et al. (US 2006/0210803 A1)
As to claim 1, Dornseif teaches:
Providing a metallic or non-metallic substrate (para 0036)
Providing an application system for depositing a metal layer (para 0049) and providing a plasma and/or corona generator/system (paras 0073, 0138 – as Dornseif performs plasma generation at some point in this section, it follows that a generator must necessarily be present)

d. Loading the substrate into the system with a vacuum (paras 0049-0052 and 0138)
k. Depositing at least one metal layer onto the coatable surface of the substrate (paras 0036-0054)

m. Treating the metal layer with an organic silicone compound to form a polysiloxane layer (paras 0021 and 0095-0105)

u. Depositing a cover layer as broadly claimed onto a polysiloxane layer (para 0142)

Dornseif does not teach n. treating the polysiloxane layer with plasma or corona, o. depositing a primer layer on the first polysiloxane layer, p and q. depositing another metal layer, treating the metal layer for form polysiloxane and plasma treating the polysiloxane.
Meyer teaches treating polysiloxane layers and polymer layers in general with plasma to enhance their adhesion to further layers and to remove contaminants in para 0023, 0045.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dornseif to include plasma treating polysiloxane layers as taught by Meyer to increase adhesion and reduce contamination.  This is especially useful for metal layer adhesion on further layers in Meyer para 0102.
As to repeating the process of metal layer, polysiloxane layer, plasma treatment, primer layer, Fath et al. teaches the repetition of depositing different types of metals with their accompanying layers to impart qualities such as corrosion resistance or to achieve a particular aesthetic effect in the abstract and paras 0002-0023.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dornseif to include repeating its process of metal-polysiloxane-resin deposition as taught by Fath et al. in order to gain a particular aesthetic and appropriate properties.

As to claim 2, as can be discerned (see the 112 rejection above) the prior art regarding claim 1 teaches these method steps.
As to claim 3, Dorseif teaches these substrates in para 0036.
As to claim 4, Dorseif includes amino containing silanes in paras 0095-0105.
As to claim 5, Dorseif includes a system capable of performing deposition and plasma treatment in paras 0049-0052 and 0138.
As to claim 6, Dorseif includes a cover layer of these resins in para 0142.
As to claim 7, Dorseif includes PVD in paras 0036-0054.
As to claim 8, vacuum is used in Dorseif para 0049-0052 and 0138.
As to claim 9, Meyer et al. teaches plasma using argon or comprising oxygen (air) in para 0103.
As to claim 10, Meyer et al. teaches that the thicknesses of the metal layers vary.  The variation in thickness as claimed would be a matter of design choice, and of routine experimentation to get the desired result within the thickness ranges of para 0104 for example.
As to claims 11-12, the cover layer may be powder coated by any method, of which the examiner takes official notice that electrostatic powder coating is common, in para 0142 of Dorseif.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uprety et al. (US 2017/0291680 A1) teaches a similar coating system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715